DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/24/2022 has been considered by Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 20 of U.S. Patent No. 11,112,838 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Shown below in italicized the differences between the Application and US Patent. 
Application # 17/394,824
US Patent 11,112,838 B2
1. An electronic device comprising: 
1. An electronic device comprising: 
a first housing including a first surface and a second surface, the second surface being opposite to the first surface; 
a first housing including a first face and a second face, the second face being a rear side of the first face;
a second housing including a third surface and a fourth surface, the fourth surface being opposite to the third surface; 
a second housing including a third face and a fourth face, the fourth face being a rear side of the third face;
a folding part rotatably connecting the first housing and the second housing to each other; 
a folding part rotatably connecting the first housing and the second housing to each other;
a flexible display disposed across the first surface and the third surface and including a first area corresponding to the first surface and a second area corresponding to the third surface; 
a flexible display disposed on the first face and the third face across the folding part and including a first area corresponding to the first face and a second area corresponding to the third face;
a camera disposed through at least a portion of the fourth surface;
at least one camera exposed through at least a portion of the fourth face;
memory configured to store instructions; and 

at least one memory configured to store instructions; and
at least one processor,
at least one processor,
wherein the at least one processor is configured, when the instructions are executed, to: 
wherein the at least one processor is configured, when the instructions are executed, to:
(1) while the folded angle is within the reference range: 
(2) when a direction of the camera, disposed through the fourth surface, corresponds to a horizontal forward direction, 
(3) display a preview image, being acquired through the camera, on the second area selected from among the first and second area of the flexible display, and2Appl. No.: 17/394,824 Response dated: June 24, 2022 Reply to Office Action of: February 24, 2022 
(4) in response to the direction changing from the horizontal forward direction toward a vertical downward direction while the preview image is displayed on the second area, change an area for displaying the preview image, being acquired through the camera, from the second area to the first area of the flexible display.  
(2) determine an orientation of the electronic device based on an angle between the first housing and a ground,  
(2) determine a direction in which the at least one camera relative to the ground in which the at least one camera is pointed while a camera application is executed based on the determined orientation and (1) a second angle between the first housing and the second housing,
(4) identify at least one of the first area or the second area as an area in which a preview image acquired through the at least one camera is to be displayed based at least on the determined direction and the determined orientation, and
(3) display the preview image, acquired through the at least one camera, in the identified area using the flexible display.


It is clear that all the elements of the application claim 1 are to be found in patent claim 1 (as the application claim 1 fully encompasses patent claim 1).  The difference between the application claim 1 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent. 
The filed amended add a limitation “while the folded angle is within the reference range” to claim 1. But the US patent already included a limitation “a second angle between the first housing and the second housing” in which the specification stated in Column 12, Lines 23-29, that the angle between the first housing and the second housing is within a specified range. Therefore the claims are drawn to the same invention and not patentably distinct from each other.
	With respect to the dependent claims:
	Claim 2 is related to claims 1 and 2 of US Patent.
	Claim 3 is related to claim 3 of US Patent.
	Claim 4 is related to claim 4 of US Patent.
	Claim 5 is related to claim 5 of US Patent.
	Claim 6 is related to claim 6 of US Patent.
	Claim 7 is related to claim 7 of US Patent.
	Claim 8 is related to claim 8 of US Patent.
	Claim 9 is related to claim 9 of US Patent.
	Claim 10 is related to claim 10 of US Patent.
	Claim 12 is related to claim 11 and 12 of US Patent.
	Claim 13 is related to claims 13-15 of US Patent.
	Claim 14 is related to claim 16 of US Patent.
	Claim 15 is related to claim 17 of US Patent. 
	Claims 16 and 20 are not related to any claims of US Patent.
	Claim 18 is related to claims 10 and 19 of US Patent.
	Claim 19 is related to claims 1 and 13 of US Patent.

If Applicant agrees that there exists a Non-provisional Non-Statutory Double Patenting between Application # 17/394,824 and US Patent 11,112,838 B2.
	Then, the Examiner requests Applicant to provide a terminal disclaimer between Application and US Patent.

Allowable Subject Matter
Claims 1-20 contains similar allowable subject matter as disclosed in US Patent 11,112,838 B2. But claims remain rejected under a Non-provisional Non-Statutory Double Patenting and require the filing of a terminal disclaimer to overcome the double patenting rejection, 
The following is a statement of reasons for the indication of allowable subject matter:  
The independent claims have been amended to include similar allowable subject matter as disclosed in US Patent 11,112,838 B2. Wherein claims now include a determination of angle between first and second housings and camera direction so that the preview image maybe displayed in one of the display areas. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        09/02/2022